Exhibit UNITED STATES OF AMERICA Before the OFFICE OF THRIFT SUPERVISION In the Matter of ) Order No.: WN-09-024 ) ) FIRST BANCSHARES, INC. ) Effective Date:August 17, 2009 ) Mountain Grove, Missouri OTS Docket No. H2220 ) ) ORDER TO CEASE AND DESIST WHEREAS, First Bancshares, Inc., Mountain Grove, Missouri, OTS Docket No. H2220 (Holding Company), by and through its Board of Directors (Board), has executed a Stipulation and Consent to the Issuance of an Order to Cease and Desist (Stipulation); and WHEREAS, the Holding Company, by executing the Stipulation, has consented and agreed to the issuance of this Order to Cease and Desist (Order) by the Office of Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and WHEREAS, pursuant to delegated authority, the OTS Regional Director for the Western Region (Regional Director) is authorized to issue Orders to Cease and Desist where a savings and loan holding company has consented to the issuance of an order. NOW, THEREFORE, IT IS ORDERED that: Cease and Desist. 1.The Holding Company and its directors, officers, employees, and agents shall cease and desist from any action (alone or with another or others) for or toward causing, bringing about, First Bancshares, Inc. Order to Cease and Desist Page 1 of 9 participating in, counseling or the aiding and abetting the unsafe or unsound practices that resulted in an increasing level of classified assets, poor earnings, and inadequate risk management practices of its subsidiary, First Home Savings Bank, Mountain Grove, Missouri, OTS Docket No. 05233 (Association). Business
